Citation Nr: 0632811	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 
1999 for entitlement to service connection for schizophrenia, 
paranoid type.

2.  Entitlement to an initial rating higher than 50 percent 
for schizophrenia, paranoid type, prior to March 28, 2003.

3.  Entitlement to an initial rating higher than 50 percent 
for schizophrenia, paranoid type, from March 28, 2003 to 
October 17, 2003.

4.  Entitlement to an initial rating higher than 50 percent 
for schizophrenia, paranoid type, on and after October 17, 
2003.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1992 to March 
1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York (via Huntington RO Satellite Rating Activity), which 
granted service connection for schizophrenia and assigned a 
10 percent rating effective the May 11, 2000 date of the 
claim.  In her December 2001 notice of disagreement (NOD), 
the veteran disagreed with both the rating assigned and the 
effective date of the claim.  The RO subsequently increased 
the rating to 30 then 50 percent in the November 2002 
statement of the case (SOC) and May 2004 supplemental SOC 
(SSOC), with both increases effective the date of the claim.  
In December 2004, the Board granted an earlier effective date 
of July 27, 1999, the effective date the veteran had 
requested, but Board denied the claim for an initial rating 
higher than 50 percent.  In an April 2006 Order, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated and remanded that part of the Board's decision that 
denied an effective date earlier than July 27, 1999 and that 
denied an initial rating higher than 50 percent for 
schizophrenia, pursuant to an April 2006 joint motion.

In view of the action taken herein, the initial rating issues 
have been recharacterized on the title page.  The reasoning 
for the recharacterization will be set forth in detail in the 
decision below.




FINDINGS OF FACT

1.  In August 1997, the RO denied the veteran's claim for 
service connection for schizophrenia.  Although notified of 
that decision, and apprised of her procedural and appellate 
rights, the veteran did not appeal.

2.  The veteran's formal petition to reopen her claim for 
service connection for schizophrenia was filed May 11, 2000, 
her July 27, 1999 Freedom of Information Act (FOIA) request 
was taken by the Board as an informal claim, there is no 
indication that she filed an earlier informal claim, the 
subsequently submitted evidence was received after final 
disallowance of the previously denied claim and was not 
comprised of service department records, and there is no 
evidence that entitlement to service connection otherwise 
arose within a year of the May 11, 2000 formal petition to 
reopen.

3.  Prior to March 28, 2003, the veteran's schizophrenia did 
not cause neglect of personal appearance and hygiene, spatial 
or other disorientation, or near-continuous panic or 
depression, and her Global Assessment of Functioning (GAF) 
scores were in the low 50s.

4.  At the March 28, 2003 VA examination, the veteran 
revealed suicidal thoughts, employment difficulties, and had 
a GAF score of 45.

5.  In a November 17, 2003 letter, the veteran withdrew her 
request for a total schedular rating based on individual 
unemployability and related that she had maintained a full-
time work schedule since October 17, 2003, and subsequent 
treatment notes reflect that her mood was mildly depressed 
but she was doing well on her current medications, and she 
had appropriate affect and orientation, speech, insight, 
judgment, and impulse control, and lack of suicidal ideation.




CONCLUSIONS OF LAW

1.  The RO's unappealed August 1997 decision denying the 
claim for service connection for schizophrenia is final.   38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2006).

2.  The veteran is not entitled to an effective date prior to 
July 27, 1999 for service connection for schizophrenia.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2006).

3.  The criteria have not been met for an initial evaluation 
higher than 50 percent for schizophrenia prior to March 28, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9203 (2006).

4.  The criteria have been met for an initial evaluation of 
70 percent, but no higher, for schizophrenia from March 28, 
2003 to October 17, 2003.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9203 (2005).

5.  The criteria have not been met for an initial evaluation 
higher than 50 percent for schizophrenia as of October 17, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9203 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as the one here that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO did not provide VCAA notification prior to its November 
2001 denial of the veteran's service connection claim.  
However, the RO cured this error by providing VCAA 
notification in its May 2004 VCAA letter, followed by the 
mailing later that month of its May 2004 SSOC.  Mayfield, 444 
F.3d at 1333-1334.  See also Prickett v. Nicholson, No. 04-
0140, slip op. at 7 (Ct. Vet. App. September 11, 2006).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The RO's May 2004 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO told 
the veteran it was working on her claim involving the 
evaluation of her schizophrenia and her claim involving the 
effective date of the grant of service connection for 
schizophrenia, and that in order to establish entitlement to 
an increased evaluation for her service-connected disability, 
the evidence had to show that her service-connected condition 
had worsened.  In addition, the letter explained the 
respective responsibilities of the RO and the veteran in 
obtaining additional Federal and non-Federal evidence.  The 
RO also wrote, on page 1 of the letter, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
her claim for an increased rating, she was not told how to 
establish entitlement to an earlier effective date.  Despite 
this inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As 
explained in more detail below, the veteran indicated that 
she fully understood the effective date issue in her December 
2001 NOD, and the Board in its December 2004 decision fully 
explained the issue and granted her the precise effective 
date that she requested in the NOD, July 27, 1999.  Thus, any 
error in not explaining in the May 2004 VCAA letter how to 
establish entitlement to an earlier effective date was 
harmless.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  Indeed, the veteran indicated in her August 2006 
90-day letter response form that she did not have anything 
else to submit and wanted the Board to readjudicate her 
appeal.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Entitlement to an Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final allowance 
cannot be earlier than the date of receipt of the original 
claim or the petition to reopen the previously denied claim.  
38 U.S.C.A. § 5110(a) (West 2002).  The effective date of a 
claim reopened after final disallowance is the date of 
receipt of claim or the date entitlement arose, whichever is 
later, unless otherwise provided.  38 C.F.R. § 3.400 (2006).  
If a petition to reopen a claim is received after final 
disallowance of the previously denied claim, the effective 
date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(q)(ii), (r) (2006).  In the present case, the 
veteran's initial claim for service connection for 
schizophrenia was denied in August 1997.  Although she was 
notified of this decision and apprised of her procedural and 
appellate rights, she did not appeal, and that decision thus 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2006).  After the RO granted 
the veteran's subsequently filed May 11, 2000 claim for 
service connection for schizophrenia, the veteran in her NOD 
requested an earlier effective date of July 27, 1999, the 
date that she submitted a statement in support of claim (VA 
Form 21-4138) requesting all of the information relating to 
her claim under the Freedom of Information Act (FOIA).  In 
its December 2004 decision, the Board granted this request 
because the FOIA request reasonably evidenced her intent to 
apply for a benefit administered by VA, and was thus an 
informal claim under 38 C.F.R. § 3.155(a) (2006).  As the 
veteran's formal petition to reopen was filed May 11, 2000, 
within a year of informal claim, the Board found that she was 
entitled to the date of the informal claim as the effective 
date for the subsequently granted service connection for 
schizophrenia.  38 C.F.R. § 3.155(a) (2006).

The joint motion moved to vacate the Board's decision denying 
an effective date earlier than May 11, 2000 (p. 1), but this 
was a mischaracterization of the Board's decision, which had 
granted an effective date earlier than May 11, 2000.  The 
Court's Order remanded that portion of the Board's decision 
that denied an effective date earlier than July 27, 1999, and 
so indicated that the Board should determine whether, even 
though it had granted this effective date, it should 
determine whether the veteran was entitled to an even earlier 
one.  As noted above, under 38 C.F.R. § 3.400(q) (2006), the 
date of service connection for a claim granted after 
reopening is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  There are different rules where 
the new and material evidence warranting reopening consists 
of service department records or the new and material is 
received within the appeal period or prior to an appellate 
decision.  38 C.F.R. § 3.400(q)(1)(i), (2) (2006).  However, 
because the RO's August 1997 decision became final in August 
1998, 38 C.F.R. § 20.302(a) (2006), the veteran's new and 
material evidence including a May 2000 private physician 
statement and July 2000 VA examination report were received 
more than a year after this final disallowance, this new and 
material evidence did not include service department records, 
and there is no indication that there was an informal claim 
prior to July 27, 1999 within a year of the formal claim or 
that entitlement otherwise arose during that time period, she 
does not fall within any of the applicable exceptions and 
cannot be entitled to an effective date earlier than her July 
27, 1999 informal claim.  See also Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied).

In sum, the evidence reflects that the July 27, 1999 
effective date for the grant of service connection for 
schizophrenia is the earliest possible effective date under 
the applicable statute and regulations, and this is the 
effective date the veteran sought.  Thus, to the extent that 
the April 2006 Court requires the Board to determine whether 
she is entitled to an earlier effective date, the Board finds 
that she is not.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an effective 
date earlier than July 27, 1999 for the grant of service 
connection for schizophrenia must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to an Initial Rating Higher than 50 Percent for 
Schizophrenia

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where, as here, a veteran timely appeals a rating initially 
assigned when service connection is granted, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  For the reasons stated above, the relevant claim 
period began on July 27, 1999, the date of the veteran's 
informal claim.  The joint motion found that the Board failed 
to sufficiently consider whether the veteran's increased 
psychological symptoms, which included a period of employment 
leave, entitled her to a staged rating.  Joint motion at 3.

The veteran's schizophrenia is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9203, which like other psychiatric 
disorders is rated under the general rating formula for 
mental disorders.  Under the general rating formula, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.

As indicated in the Board's December 2004 decision (p. 8), 
from the beginning of the appeal period until March 2003, the 
veteran's psychiatric condition was relatively stable and 
continued on the baseline reflected in the July 2000 VA 
examination.  At that examination, the veteran presented 
displaying good grooming and hygiene. There was nothing 
remarkable in her physical appearance.  She was alert and 
oriented times four and related that she felt slightly 
depressed but denied anxiety or panic attacks. The examiner 
noted that the veteran's then current medication regime 
appeared to have put the veteran's disorder in full 
remission. The examiner rendered an Axis I diagnosis of 
schizophrenia, paranoid type, in full remission, and Axis V, 
Global Assessment of Functioning (GAF), was assessed at 55, 
moderate impairment of functioning.

In January 2001, she reported that she was employed full time 
by the state of New York. There was some increased anxiety 
but no increased paranoia. The veteran's depressive symptoms 
increased in September 2001 but, as reflected in a November 
2001 treatment note, an adjustment in her medication returned 
her to a state of her symptoms being well controlled. A 
January 2002 treatment note reflects that the veteran 
presented with a report of doing very well and that she had 
started a new job. She denied audio or visual hallucinations, 
her mood and affect were positive, pleasant, and appropriate.

A July 2002 evaluation note reflects that the veteran 
reported her employment with the New York Department of Motor 
Vehicles (NYDMV) for the prior two years, which the examiner 
deemed quite an accomplishment. The veteran reported isolated 
nightmares related to a claimed sexual assault during her 
active service but, at the time of the evaluation, they had 
resolved and the veteran reported sleeping well. The veteran 
reported feeling fairly well around other people at work, and 
she denied paranoid thoughts or hallucinations. She reported 
living with her mother, with whom she got along well. The 
examiner observed the veteran to be nicely dressed, very 
pleasant, and slightly guarded and polite. Her mood was 
euthymic with congruent slightly restricted affect, with 
coherent thoughts. There was no evidence of delusions. The 
veteran reported her primary challenge to be independence and 
socialization issues, as her job was isolative and she lived 
with her mother. The examiner rendered an assessment of 
chronic paranoid schizophrenia with a post-traumatic stress 
disorder component. Axis V was assessed as 52.

A December 2002 treatment reflects that the veteran reported 
that she continued to do well and did not desire to see a 
physician. She reported that her medication continued to be 
effective, and that her job of answering telephone complaints 
at NYDMV allowed her to work in a reclusive environment.

A January 2003 treatment note reflects the veteran's overall 
disability picture to have remained the same but she required 
another adjustment in her medication.

Based on the above, the veteran's symptoms at this time 
approximated those in the 50 percent criteria more than the 
70 percent criteria.  She did not have the neglect of 
personal appearance and hygiene or spatial or other 
disorientation, she had some anxiety and depression but they 
were not near-continuous, and she did not have any 
occupational impairment.  In addition, she had Global 
Assessment of Functioning (GAF) scores in the low 50s, which 
is indicative of moderate symptoms more compatible with the 
50 percent criteria.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)) (describing GAF 
score as a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness").  Thus, during this 
time period, i.e., from the beginning of the appeal period to 
the March 28, 2003 VA examination, the veteran is not 
entitled to an initial evaluation higher than 50 percent 
because the preponderance of the evidence reflects that her 
symptoms more nearly approximated those in the 50 than the 70 
percent criteria.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an initial 
rating higher than 50 percent prior to March 28, 2003 must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

However, at the March 28, 2003 VA examination, the veteran 
revealed suicidal thoughts, employment difficulties, and a 
GAF of 45.  Specifically, although she continued employment, 
she had not worked during the prior two weeks due to 
increased symptoms and adjustment of her medication. She 
related that she had a very good relationship with her co-
workers and supervisors. The veteran presented neatly dressed 
and reported feeling quite labile. She also opined that she 
had post-traumatic stress disorder (PTSD), and that she was 
quite depressed and anxious.  She admitted to suicidal 
ideation and a plan but denied current intent. She denied 
panic attacks and current impulse control problems. She 
reported being able to sleep and some hypersomnia. The 
examiner observed the veteran to be cooperative, though she 
was resentful of her past VA therapist.  Her affect was 
somewhat labile, at times appearing resentful and at others, 
sad.  The veteran's speech was somewhat pressured, but she 
generally presented things in a logical manner. Recent and 
remote memory were intact.  There was no indication of a 
current thought disorder, and she denied delusions, 
hallucinations, and being obsessive.  The examiner noted the 
veteran to be alert times three. The examiner opined that the 
veteran did not meet the diagnostic criteria for PTSD, but 
the symptoms reported by the veteran were considered to be a 
component of her disability and ability to form and maintain 
relationships.  The provider noted the veteran's symptoms to 
be in a current state of exacerbation, and assessed her then-
current GAF as 45, with the highest for the prior year as 53.

A July 2003 treatment note reflects that the veteran's 
symptoms apparently required another adjustment in her 
medication, and her provider recommended she reduce her work 
hours to three days a week to reduce stress.  A September 
2003 treatment note reflects that the veteran's thinking 
process had deteriorated, as she asked her mother to be 
present throughout the interview.  A November 3, 2003 letter 
from one of the veteran's VA providers reflects that the 
veteran continued to experience significant symptoms of 
anxiety, depression, and thought disorder.  The report 
reflects that the veteran was unable to work from March 2003 
to May 2003, and that she was on leave from September 26, 
2003 to October 17, 2003.  The provider assessed a GAF of 48 
and opined that the veteran was no longer able to maintain 
gainful employment due to her psychiatric disorder.

Based on the above, with reasonable doubt resolved in the 
veteran's favor she is entitles her to the higher, 70 percent 
evaluation because her symptoms such as suicidal ideation and 
employment difficulties are at least as consistent with those 
in the 70 percent criteria as they are with those in the 50 
percent criteria.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7 (2006).  She is not, however, 
entitled to the higher, 100 percent evaluation for this 
period, because she did not have the gross impairment in 
thought processes or communication, delusions or 
hallucinations, inappropriate behavior disorientation, memory 
loss, or other symptoms indicative of the total occupational 
and social impairment in the 100 percent criteria.

Subsequently, in a November 17, 2003 letter, written two 
weeks after the November 2003 report by her provider, the 
veteran withdrew a previously submitted claim for a total 
schedular rating based on individual unemployability, and 
related that, unexpectedly, she had maintained a full-time 
work schedule since October 17, 2003.  A January 2004 VA 
treatment note reflects that the veteran reported she 
continued to work full time at NYDMV. The examiner noted a 
prior request by the veteran that the provider recommend she 
work in a part-time status because her work was stressful. 
The examiner noted the veteran's recent history of quick 
decisions related to her job status, only to change her mind 
later, and instead encouraged the veteran to work full time 
unless it became clear that she could not. The veteran 
complained of sometime not catching the first part of 
customer's telephone call, but she conceded that there had 
been no customer complaints related to her work, and her 
supervisor had not pointed out any deficiencies. She felt 
distracted by co-workers conversations, as she perceived them 
to be talking negatively about her, though she had not in 
fact heard any negative complaints. The veteran described her 
mood as mildly depressed due to that perception. The examiner 
assessed the veteran's mood as dysphoric, with congruent, but 
not really depressive affect, and observed the veteran to be 
doing well on her current medications.

A March 2004 treatment note reflects the veteran reported 
positive sleep and eating patterns, and she exhibited 
improved insight about her behavior with people.  She was 
neat and clean, appropriately dressed with behavior in 
control and oriented three times.  Speech was normal in 
rhythm and flow, and the content was without delusions or 
paranoia.  She denied any suicidal or homicidal ideation and 
denied audio or visual hallucinations.  Her insight, 
judgment, and impulse control were intact and mood and affect 
had increased in range.  She still was living with her mother 
and working full time.

Thus, as of October 17, 2003, the veteran had resumed full-
time employment, and her subsequent symptoms had reverted 
back to those that had previously indicated a 50 percent 
evaluation, such as her lack of occupational impairment, 
appropriate affect and orientation, normal speech, insight, 
judgment, and impulse control, and lack of suicidal ideation.

In sum, the preponderance of the evidence indicates that for 
the period prior to the March 28, 2003 VA examination, the 
veteran is entitled to her current 50 percent rating only; 
for the period from the March 28, 2003 VA examination to the 
veteran's October 17, 2003 resumption of full-time 
employment, the veteran is entitled to an evaluation of 70 
percent, but no higher, and for the period on and after 
October 17, 2003, she is entitled to the current 50 percent 
only.  The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a higher initial rating for 
schizophrenia is granted only for the period from the March 
28, 2003 VA examination to her October 17, 2003 resumption of 
employment; otherwise, the claim is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an effective date earlier than July 27, 1999 
for entitlement to service connection for schizophrenia, 
paranoid type is denied.

The claim for an initial rating higher than 50 percent for 
schizophrenia, paranoid type, prior to March 28, 2003 is 
denied.

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 70 percent, but no 
higher, is granted for schizophrenia, paranoid type, from 
March 28, 2003 to October 17, 2003.

The claim for an initial rating higher than 50 percent for 
schizophrenia, paranoid type, on and after October 17, 2003, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


